Citation Nr: 0923505	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  00-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder, to include hammertoes and pes 
planus.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder, to include ulcer disease, 
gastritis, a hiatal hernia and gastroesophageal reflux 
disease,  to include as secondary to residuals of a shell 
fragment wound to the right flank (abdomen).

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the left arm.   

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the upper lip.





REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran now resides in the jurisdiction of 
the Houston, Texas RO.  

In September 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.

The Board previously remanded this matter in October 2003 and 
January 2007.

The issues of entitlement to service connection for a 
gastrointestinal condition and service connection for a 
bilateral foot condition are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Service connection for a bilateral foot disorder was 
previously denied in an unappealed August 1980 rating 
decision.
  
2.  The evidence submitted since August 1980 rating decision 
which denied service connection for a bilateral foot disorder 
was not previously submitted to agency decisionmakers, is 
neither cumulative, nor redundant, bears directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim of entitlement 
to service connection for a bilateral foot disorder.

3.  The Veteran is right hand dominant.

4.  Residuals of a shell fragment wound to the left arm is 
manifested by moderate injury of Muscle Group V and by a 
superficial scar that is tender on examination.

5.  Residuals of shell fragment wound to the upper lip is 
manifested by an elevated scar.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision is final.  38 U.S.C. § 
4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980). 

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a bilateral 
foot disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  The criteria for a rating in excess of 10 percent for a 
left arm scar, residuals of shell fragment wound, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7801-7805 (2008). 

4.  A 10 percent rating is warranted for moderate injury of 
Muscle Group V of the left arm.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.56, 4.73, Diagnostic Code 5305 (2008).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wound to the upper lip have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court has ruled that the VCAA requires additional notice 
when a claimant seeks to reopen a previously denied claim.  
In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA 
must examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of the 
evidence of service connection found lacking in the previous 
denial.  Kent at 9-10.   

In addition, the Court recently held, that in increased 
compensation claims, section § 5103(a) requires the Secretary 
to notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court also held 
that, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a February 2007 letter, the RO notified the Veteran of the 
information and evidence required to substantiate his claims.  
The Veteran was informed of the evidence required to reopen 
the previously denied claim for service connection for a 
bilateral foot disorder.  This letter advised the Veteran 
what information VA would be responsible for obtaining in 
support of his claims and what information VA would assist 
him in obtaining.  With respect to the claims for increased 
ratings, the February 2007 letter informed the Veteran of the 
requirement of evidence of an increase in severity of his 
service-connected disabilities.  The February 2007 letter did 
not inform the Veteran of the specific requirements to 
establish a higher rating under the pertinent diagnostic 
criteria; however, that information was provided in the May 
2009 Supplemental Statement of the Case (SSOC), which 
included the specific diagnostic criteria and explained what 
the evidence must show to warrant an increase.  
The February 2007 letter informed the veteran of the evidence 
necessary to establish a disability rating or effective date.

The Board notes that the VCAA letter was not provided prior 
to the initial unfavorable rating decision and thus did not 
comply with the timing requirements set forth in Pelegrini.  
In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim in an SSOC is sufficient to cure 
a timing defect.  In this case, the RO provided VCAA notice 
in the claims on appeal were readjudicated in a May 2009 
SSOC.   

Thus, the Board finds that the duty to notify has been 
satisfied. All the VCAA requires is that the duty to notify 
is satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

II.  Analysis of Claims

A.  Claim to Reopen

The RO denied service connection for bilateral pes planus in 
an August 1980 rating decision.   The RO determined that a 
bilateral foot condition existed prior to service and did not 
increase in severity during service.  The evidence considered 
in conjunction with the claim included service treatment 
records and post-service VA and private medical records.

The veteran did not perfect an appeal of the August 1980 
rating decision, and the RO's decision became final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1980).

The Veteran sought to reopen the claim of entitlement to 
service connection for a bilateral foot disorder in July 
1996.  A claim that is subject to a prior denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

For claims filed prior to August 2001, as in this case, new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence submitted since the prior final rating decision 
denying service connection for a bilateral foot condition 
includes VA outpatient treatment records, the Veteran's 
statements and the transcript of the September 2006 Board 
hearing. 

The VA outpatient treatment records received since the prior 
rating decision reflect complaints of foot pain and current 
diagnoses of exostosis left hallux and hammertoes.  At the 
Board hearing, the Veteran testified that hallux valgus and 
pes planus were noted upon induction in service. The Veteran 
testified that he experienced foot pain during service.  He 
testified regarding post-service treatment for a foot 
disability.  The Veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  In statements submitted in support of his claim, the 
Veteran contends that a pre-existing foot condition was 
aggravated by service.  

The Board finds that new and material evidence has been 
received.  The Veteran's claim of entitlement to service 
connection for bilateral pes planus was previously denied 
because the RO determined that the condition was not 
aggravated during service.  The evidence submitted since the 
prior final denial provides competent evidence that the 
Veteran had foot pain during service and sought treatment for 
a bilateral foot condition after service.  This evidence was 
not of record at the time of the RO's August 1980 decision, 
and the Board finds that this new evidence bears directly and 
substantially upon the specific matter under consideration 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for a bilateral foot 
disorder.  The Board further addresses this claim in the 
remand portion below.

B.  Legal Criteria - Disability Ratings 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.10 
(2008).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2008).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate or "staged" evaluations 
may be assigned for separate periods of time based on the 
facts found.  Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).  In other cases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the current 
level of impairment, it is thus essential that the disability 
be considered in the context of the entire recorded history.  
38 C.F.R. § 4.1 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and medical evidence of record in a 
case before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall given the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

C. Residuals, Left Arm Gunshot Wound

The Veteran seeks an evaluation in excess of 10 percent for 
residuals, left arm gunshot wound.  He contends that his 
condition has increased in severity.  He alleges that he 
experiences decreased grip strength of the left arm, tingling 
in his left arm and weakness of the arm.  

The Veteran had active duty service from September 1966 to 
August 1968.  Service treatment records reflect that the 
Veteran received a gunshot wound of the left arm when he was 
hit by hostile fire.  A diagnosis of fragment wound of the 
left arm, no artery or nerve involvement, was noted.  Service 
treatment records show that the Veteran underwent debridement 
of the fragment wound of the left arm.  

The RO granted service connection for a shell fragment wound 
of the left arm in a March 1969 rating decision and assigned 
a non-compensable rating.  In June 1998, the Veteran 
submitted a claim for an increased rating.  He alleged that 
his left arm shell fragment wound had increased in severity.  
An August 1999 rating decision increased the evaluation of 
the Veteran's left arm shell fragment wound to 10 percent, 
pursuant to Diagnostic Code 7804.  The RO assigned the 10 
percent evaluation pursuant to Diagnostic Code 7804.   
According to DC 7804, a 10 percent rating is assignable for 
superficial scars that are painful on examination.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  

Other applicable rating criteria governing scars other than 
head, face or neck, are set forth in 38 C.F.R. § 4.118, DC's 
7801, 7802, 7803 and 7805.  Diagnostic Code 7801 pertains to 
scars, other than the head, face or neck that are deep or 
that cause limited motion.  A 10 percent rating is assignable 
for a scar with area or areas exceeding 6 square inches (39 
sq. cm.).  A 20 percent rating is assignable for a scar with 
area or areas exceeding 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2008).

Scars in widely separated areas, as one or two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25. 38 C.F.R. § 4.118, DC 7801, Note 
1.

A deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. 
§ 4.118, DC 7801, Note 2.

Diagnostic Code 7802 is used to evaluate scars other than the 
head, face, or neck that are superficial and that do not 
cause limited motion.  Under DC 7802, a maximum rating of 10 
percent rating is assignable for such scars with an area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 
C.F.R. § 4.118, DC 7802 (2008).  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, DC 7802, Note (2).

Under DC 7803, a maximum 10 percent rating is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2008).

Diagnostic Code 7805 provides that scars may be rated 
according to limitation of motion of the affected part.  38 
C.F.R. § 4.118, DC 7805 (2008).

VA examination reports reflect findings of injury to Muscle 
Group V of the left arm.  VA examinations indicate that the 
Veteran is right-hand dominant.  Thus, the Board will 
consider the rating criteria pertaining to the minor 
extremity.  Disability of Muscle Group V is rated according 
to Diagnostic Code 5305.  A non-compensable evaluation is 
assignable for slight disability.  A 10 percent evaluation is 
assignable for moderate disability of the minor extremity.  A 
20 percent evaluation is assignable for moderately severe 
disability of the minor extremity, and a 30 percent 
evaluation is assignable for severe disability of the minor 
extremity.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2008).

Under 38 C.F.R. § 4.56, governing the evaluation of muscle 
disabilities, (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; 
(d) Under Diagnostic Code 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests. (D) Visible 
or measurable atrophy. (E) Adaptive contraction of an 
opposing group of muscles. (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle. (G) Induration 
or atrophy of an entire muscle following simple piercing by a 
projectile. 38 C.F.R. § 4.56 (d)(4).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region, but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

After a  review of the record, for reasons set forth below, 
the Board finds that a 10 percent rating  is warranted under 
Diagnostic Code 7804 for a residual left arm scar.  The Board 
finds that a separate 10 percent evaluation is warranted 
under Diagnostic Code 5305 for moderate injury of Muscle 
Group V.

A report of an April 1999 VA examination noted a scar on the 
left medial arm.  The examiner indicated that there was a one 
centimeter by two centimeter scar on the medial aspect of the 
left arm.  There was no significant tissue loss, and the scar 
formation was tender.  There were no adhesions or tendon 
damage.  There was no bone, joint, or nerve damage.  

The examiner indicated that muscle strength was reduced 
moderately in Muscle Group V with regard to elbow flexion.  
There was no muscle herniation.  The examiner indicated that 
there was decreased strength in Muscle Group V.  However, the 
examiner stated that function was not impaired and the elbow 
joint had full range of motion.  The examiner diagnosed 
moderate Muscle Group V injury.  

At an August 2008 VA examination, the Veteran reported that 
his left arm was weaker since the time of the injury.  The 
Veteran reported that he had a decreased ability to lift 
items greater than 20 pounds with his left arm.  It was noted 
that the Veteran is right-handed.  The Veteran denied pain 
and stated that his main concern with regard to his left arm 
was decreased strength in the arm which was constant and 
unchanged with no flare-ups.  The examiner noted that the 
Veteran is predominantly right-handed.  

On physical examination, the VA examiner indicated that the 
left and right arm showed 5/5 grip strength in both the left 
and right arm.  Strength of the intrinsic muscles of both 
hands was normal.  There were no paresthesias and negative 
Tinel and Phalen signs of both wrists.  The examiner 
diagnosed normal neurological evaluation with no findings of 
weakness of the left arm.  The examiner noted that there was 
no evidence of paralysis, incomplete or complete, with 
relation to the left arm scar.  

The examiner noted a left arm scar in the medial aspect of 
the mid portion of the left upper arm.  The scar measured 3.4 
centimeters by 2.5 centimeters and was mildly depressed.  
There was no pain with examination of the left arm scar.  The 
scar was not adherent to underlying tissue.  The texture of 
the skin surrounding the skin was normal with the exception 
of it being mildly depressed.  The scar was stable and 
superficial.  There was no edema, keloid formation or 
inflammation associated with the scar.  The scar was 
hyperpigmented.  The scar did not result in limitation of 
motion.

The above evidence establishes that the Veteran's left arm 
gunshot wound residuals include a tender left arm scar and 
decreased strength of Muscle Group V.

The Board finds that a rating in excess of 10 percent is not 
warranted for the left arm scar.  VA examinations reflect 
differing assessments of the size of the scar; however no 
examiner has indicated that the scar exceeds 12 square inches 
in area.  Thus, a rating in excess of 10 percent is not 
assignable under Diagnostic Code 7801.   38 C.F.R. § 4.118, 
DC 7801 (2008).  VA examiners have also determined that the 
scar is not associated with limitation of function of the 
arm.  Accordingly, the criteria for a rating in excess of 10 
percent for the Veteran's left arm scar are not met.  The 10 
percent evaluation currently assigned under Diagnostic Code 
7804 is appropriate given the findings of a tender scar.      

The VA examination reports provided differing assessments of 
the muscle disability associated with the left arm gunshot 
wound.  The April 1999 VA examination noted weakness of the 
arm and moderate disability of Muscle Group V, while the 
April 2008 VA examination found no muscle disability.  
Therefore, resolving any doubt in the Veteran's favor, the 
Board finds that a 10 percent rating is warranted for 
moderate injury of muscle group V.  A higher rating is not 
assignable under Diagnostic Code 5305 unless there is 
moderately severe injury of Muscle Group V.  There have been 
no findings in this case of moderately severe muscle injury 
that would warrant a higher rating under Diagnostic Code 
5305.

The Board notes that the VA examination reports have 
indicated that the Veteran's left arm gunshot wound does not 
involve neurological impairment.  Therefore, a separate 
evaluation for peripheral nerve injury is not warranted. 

In conclusion, the Board finds that the criteria for a rating 
in excess of 10 percent for  a residual left arm scar are not 
met.  The Board further finds that a separate 10 percent 
evaluation, but no higher, is warranted under Diagnostic Code 
5305 for moderate injury of Muscle Group V.

D.  Increased evaluation for shell fragment wound, upper lip.

The RO has assigned a 10 percent evaluation for shell 
fragment wound of the upper lip, pursuant to Diagnostic Code 
7800, which pertains to disfigurement of the head, face or 
neck.  

Diagnostic Code 7800 sets forth eight characteristics of 
disfigurement to be applied in rating disfigurement of the 
head, face and neck.  The eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are: 
scar 5 or more inches (13 or more centimeters) in length; 
scar at least one-quarter inch (0.6 centimeters) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo or 
hyper-pigmented in an area exceeding six square inches (39 
square centimeters); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters); skin indurated and inflexible 
in an area exceeding six square inches (39 square 
centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note 1 (2008). 

Unretouched color photographs must be considered under these 
criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 3 
(2008).

Under Diagnostic Code 7800, a 10 percent rating is assignable 
for disfigurement of the head, face or neck with one of the 
above-listed characteristics of disfigurement. A 30 percent 
rating is assignable for disfigurement of the head, face or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears, cheeks, lips), or; with two or three characteristics of 
disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2008).

The April 1999 VA examination report noted a scar on the 
right upper lip that was elevated approximately one 
millimeter.  The scar had decreased sensation to touch.  
There was no ulceration or breakdown of the scar and no 
significant tissue loss, edema or keloid formation.  

Upon VA examination in August 2008 the examiner noted a lip 
scar that was 0.6 centimeters by 0.3 centimeters.  The lip 
scar was level.  There was tenderness to palpation of the 
shrapnel fragment deep to the right upper lip scar.  The lip 
scar did not adhere to underlying tissue.  The texture of the 
skin surrounding the lip scar was normal.  The examiner noted 
that the scar was stable.  The examiner indicated that the 
scar was not associated with disfigurement or limitation of 
motion.  

The VA examination findings reflect one characteristic of 
disfigurement, specifically elevation of the lip scar.  A 10 
percent rating is warranted under Diagnostic Code 7800.  A 
higher rating is not warranted under Diagnostic Code 7800 
unless there is disfigurement of the head, face or neck with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of one feature or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears, cheeks, 
lips), or; with two or three characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2008).
 
E.  Extraschedular considerations

The Board has considered whether referral for an 
extraschedular rating is appropriate.  However, there is no 
evidence in this instance that the rating criteria are 
inadequate to evaluate the disabilities on appeal.  There is 
no evidence that the claimed disabilities, alone, cause 
marked interference with employment (beyond that contemplated 
in the evaluation assigned) or necessitate frequent periods 
of hospitalization.  Accordingly, the Veteran's claims do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and the Board is not required to remand 
these claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to service connection for a 
bilateral foot disorder, to include hammertoes and pes 
planus, is reopened.  To that extent only, the claim is 
allowed.

A rating in excess of 10 percent for a left arm gunshot wound 
residual scar is denied.

A 10 percent rating is granted for left arm gunshot wound 
residual of moderate injury of the left arm Muscle Group V, 
subject to regulations governing the payment of monetary 
benefits.  

A rating in excess of 10 percent for a shell fragment wound 
of the upper lip is denied.

REMAND

Additional development is necessary before the Board can 
decide the claims of entitlement to service connection for a 
bilateral foot disorder and service connection for a 
gastrointestinal disability.

The duty to assist requires VA to provide a medical 
examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C. § 5103A(d)(1) (West 2002).  An examination 
or medical opinion is required when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006). 

The veteran contends that bilateral pes planus and hallux 
valgus pre-existed service and were aggravated during 
service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where evidence or medical judgment is such as to 
warrant a finding that an injury or disease existed prior 
thereto.  38 U.S.C.A. 
§ 1111.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness. VAOPGCPREC 3-2003 
(July 16, 2003).

A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2008).

Service treatment records reflect that pes planus and hallux 
valgus were noted at entrance.  Because a bilateral foot 
condition was noted at entrance, the Veteran is not presumed 
sound with respect to pes planus. 

The Veteran has not been afforded a VA examination of his 
feet.  A VA examination is necessary to determine whether pes 
planus and hallux valgus were aggravated during service and 
to determine whether a claimed foot disability is related to 
service.  

Regarding the issue of service connection for a 
gastrointestinal disability, the Veteran complaints of 
stomach problems were noted during service.  The Veteran 
testified that he was treated for a chronic gastrointestinal 
condition manifested shortly after separation from service.  
The Veteran further alleges that a current gastrointestinal 
disability is related to service-connected residuals of a 
shell fragment wound to the right flank.  A VA examination is 
necessary to determine whether a current gastrointestinal 
disability is related to service or to a service-connected 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination  to determine 
the nature and etiology of  pes planus and 
hallux valgus.  The claims file should be 
made available to the examiner in 
conjunction with the examination, and the 
examiner should indicate that the claims 
file was reviewed.   

2.  Following a thorough examination, the 
VA examiner should diagnose any current 
foot disabilities.  The examiner should 
answer the following questions:

a.  For any foot disability that is 
diagnosed, the examiner should state 
whether such disability is it at least 
as likely as not (50 percent or greater 
likelihood) related to service, 
including the foot pain noted during 
service.   The examiner should provide 
a detailed rationale for the opinion.

b.  Did the pre-existing pes planus 
undergo a permanent increase in 
severity during service?  If so, was 
such increase due to the natural 
progression of the disease?  The 
examiner should provide a detailed 
rationale for the opinion.  

c.  Did the pre-existing hallux valgus 
undergo a permanent increase in 
severity during service?  If so, was 
such increase due to the natural 
progression of the disease?  The 
examiner should provide a detailed 
rationale for the opinion.  

3.  Schedule the Veteran for a VA 
examination for gastrointestinal 
disorders.  The claims file should be made 
available to the examiner in conjunction 
with the examination,  and the examination 
report should indicate that such a review 
was conducted.   The examiner should 
diagnose any current chronic 
gastrointestinal disorder, to include 
ulcer disease, gastritis, a hiatal hernia 
and gastroesophageal reflux disease. The 
examiner should answer the following 
questions:

a.  Is a current chronic 
gastrointestinal disorder is more 
likely than not (50 percent or greater 
likelihood) related to service.  The 
examiner should provide a detailed 
rationale for the opinion.  

b.  Is a current chronic 
gastrointestinal disorder is 
proximately due, or the result of, the 
Veteran's service-connected right flank 
shell fragment wound.  The examiner 
should provide a detailed rationale for 
the opinion.

c.  If the examiner determines that a 
chronic gastrointestinal disorder is 
not proximately due to a service-
connected right flank shell fragment 
wound, the examiner should state 
whether the right flank shell fragment 
wound aggravated a chronic 
gastrointestinal disorder.  The 
examiner should provide a rationale for 
the opinion.

4.  Thereafter, the RO should then 
readjudicate the claims on appeal based on 
all of the evidence of record.  If the 
disposition of the claims remains 
unfavorable, the RO should furnish the 
Veteran and his representative a 
supplemental statement of the case and 
afford them an applicable opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


